Mr. JUSTICE BARRY, specially concurring: I agree with the majority insofar as they seem to have concluded that the expenditure of court costs and attorney’s fees is not sufficient hardship to warrant denying the defendant-garnishee its day in court. Nevertheless, the record in this case clearly indicates that the defendant-garnishee was served with three summons. The defendant-garnishee was served by the sheriff of Knox County over a three-month period with a garnishment summons, served May 18, 1976, a garnishment summons to confirm judgment, served June 22, 1976, and a citation to discover assets, served August 2, 1976. The garnishment summons required that the defendant-garnishee answer certain interrogatories. Thé' failure to respond to these interrogatories resulted in a judgment being entered against the defendant-garnishee and the issuance of the second and third citations referred to previously. The defendant-garnishee responded to none .of the above citations, but petitioned for a vacation of the judgment. In fact, the interrogatories were not even answered at the time the trial court vacated the judgment, which led the trial court to condition the vacation of the judgment on the defendant-garnishee answering the interrogatories. However, the record fails to show that the defendant-garnishee ever answered the interrogatories. This obvious lack of diligence on the part of the defendant-garnishee would warrant, in my opinion, the awarding of costs and reasonable attorney’s fees to the plaintiff pursuant to Supreme Court Rule 219 (Ill. Rev. Stat. 1975, ch. 110A, par. 219(a)), if the trial court finds that the “failure” of the defendant-garnishee to answer the interrogatories was without substantial justification. For that reason, I would have remanded the cause to the trial court for a determination of whether there was substantial justification and, if not,, of costs and reasonable attorney’s fees.